     Case 3:18-cr-04683-GPC Document 243 Filed 06/23/21 PageID.2511 Page 1 of 5



1    BIENERT KATZMAN                         BIRD MARELLA BOXER WOLPERT
2    LITTRELL WILLIAMS LLP                   NESSIM DROOKS LINCENBERG
     Thomas H. Bienert, Jr., SBN 135311      RHOW P.C.
3    James D. Riddet, SBN 39826              Gary S. Lincenberg, SBN 123058
     Whitney Z. Bernstein, SBN 304917        Nicole Rodriguez Van Dyk, SBN 261646
4                                            Darren L. Patrick, SBN 310727
     903 Calle Amanecer, Suite 350
     San Clemente, California 92673          1875 Century Park East, Floor 23
5
     Telephone: (949) 369-3700               Los Angeles, CA 90067
6                                            Telephone: (310) 201-2100
     Email: tbienert@bklwlaw.com             Email: glincenberg@birdmarella.com
7           jriddet@bklwlaw.com                     nvandyk@birdmarella.com
            wbernstein@bklwlaw.com                 dpatrick@birdmarella.com
8
     Attorneys for Mohammed Abdul Qayyum     Attorneys for Petr Pacas
9
10   MINTZ, LEVIN, COHN, FERRIS,             WIECHERT, MUNK &
     GLOVSKYAND POPEO, P.C.                  GOLDSTEIN, PC
11   Randy K. Jones, SBN 141711              David W. Wiechert, SBN 94607
     3580 Carmel Mountain Road, Suite 300    Jessica C. Munk, SBN 238832
12
     San Diego, CA 92130                     27136 Paseo Espada, Suite B1123
13   Telephone: (858) 314-1510               San Juan Capistrano, CA 92675
     Email: rkjones@mintz.com                Telephone: (949) 361-2822
14                                           Email: dwiechert@wmgattorneys.com
     Attorney for Mark Manoogian                    jessica@wmgattorneys.com
15
16                                           Attorneys for Jacob Bychak

17
                         IN THE UNITED STATES DISTRICT COURT
18
                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20 UNITED STATES OF AMERICA,                  Case No. 18-cr-04683-GPC
                                              Hon. Gonzalo P. Curiel
21        Plaintiff,
22                                            DEFENDANTS’ JOINT MOTION
     v.                                       REQUESTING LEAVE TO FILE A
23                                            REPLY TO THE GOVERNMENT’S
24 JACOB BYCHAK, MARK                         OPPOSITION [DKT. NO. 241]
   MANOOGIAN, MOHAMMED ABDUL
25 QAYYUM, AND PETR PACAS,
26
       Defendants.
27
28

                                         1                      18-cr-04683-GPC
              DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY
     Case 3:18-cr-04683-GPC Document 243 Filed 06/23/21 PageID.2512 Page 2 of 5



 1         Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr
 2 Pacas (jointly, the “Defendants”) hereby jointly submit the following motion requesting
 3 leave to file a reply to the government’s opposition to the Defendants’ Joint Motion to
 4 Continue Trial [Dkt. No. 241] (the “Opposition”).
 5         1.     On June 11, 2021, Defendants filed their Joint Motion to Continue Trial [Dkt.
 6 No. 240] (the “Motion”).
 7         2.     On June 17, 2021, the government filed its Opposition [Dkt. 241]. As further
 8 explained in the Defendants’ proposed reply brief, the Opposition makes numerous
 9 assertions, which range from careless misstatements and omissions of fact to false and/or
10 gross misrepresentations. Most egregious among these accusations is the government’s
11 false claim that Gary S. Lincenberg, counsel for Mr. Pacas, failed to advise the Arizona
12 court of the pending court trial in this criminal case. That claim is patently false. And that
13 is only one of many examples of the government’s uninformed and incomplete recitation
14 of facts.
15         3.     Based upon the foregoing, and to ensure that the Court’s holding is based on a
16 complete set of facts, Defendants request leave to file Exhibit A for the Court’s
17 consideration of the Motion.
18
19                                          Respectfully submitted,
20
21    Dated: June 23, 2021                     BIENERT KATZMAN
22                                             LITTRELL WILLIAMS LLP

23                                             By: Whitney Z. Bernstein
                                                  Thomas H. Bienert, Jr.
24                                                James D. Riddet
                                                  Whitney Z. Bernstein
25                                               Attorneys for Mohammed Abdul Qayyum
26
27
28

                                           1                      18-cr-04683-GPC
                DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY
     Case 3:18-cr-04683-GPC Document 243 Filed 06/23/21 PageID.2513 Page 3 of 5



1    Dated: June 23, 2021                 BIRD, MARELLA, BOXER, WOLPERT,
                                          NESSIM, DROOKS, LINCENBERG &
2                                         RHOW, P.C.
3
                                          By: Gary S. Lincenberg
4                                           Gary S. Lincenberg
                                            Nicole Rodriguez Van Dyk
5                                           Darren L. Patrick
                                            Attorneys for Petr Pacas
6
7
     Dated: June 23, 2021                 MINTZ, LEVIN, COHN, FERRIS,
8                                         GLOVSKY AND POPEO, P.C.
9                                         By: Randy K. Jones
10                                            Randy K. Jones
                                              Attorneys for Mark Manoogian
11
12   Dated: June 23, 2021                 WIECHERT, MUNK & GOLDSTEIN, PC
13                                        By: Jessica C. Munk
14                                          David W. Wiechert
                                            Jessica C. Munk
15                                          Attorneys for Jacob Bychak
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2                      18-cr-04683-GPC
             DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY
     Case 3:18-cr-04683-GPC Document 243 Filed 06/23/21 PageID.2514 Page 4 of 5



1     CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
3 Procedures of the United States District Court for the Southern District of California, I
4 certify that the content of this document is acceptable to counsel for the Defendants and that
5 I have obtained authorization from Randy K. Jones, Jessica C. Munk, and Gary S.
6 Lincenberg to affix their electronic signatures to this document.
7
     Dated: June 23, 2021                  By: Whitney Z. Bernstein___________________
8                                              Whitney Z. Bernstein
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3                      18-cr-04683-GPC
               DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY
     Case 3:18-cr-04683-GPC Document 243 Filed 06/23/21 PageID.2515 Page 5 of 5



1                               CERTIFICATE OF SERVICE
2         Counsel for Defendant certifies that the foregoing pleading has been electronically
3 served on the following parties by virtue of their registration with the CM/ECF system:
4
                                        Ashley E. Goff
5                                  Assistant U.S. Attorney
6                                Email: ashley.goff@usdoj.gov
7                                       Sabrina L. Feve
                                    Assistant U.S. Attorney
8                                   sabrina.feve@usdoj.gov
9
                                       Melanie K. Pierson
10                                  Assistant U.S. Attorney
                                   melanie.pierson@usdoj.gov
11
                                       Candina S. Heath
12                               U.S. Department of Justice
13                             Email: candina.heath2@usdoj.gov
14
15   Dated: June 23, 2021                    BIENERT KATZMAN
16                                           LITTRELL WILLIAMS LLP

17
                                             By: Whitney Z. Bernstein
18                                              Whitney Z. Bernstein
19
20
21
22
23
24
25
26
27
28

                                         4                      18-cr-04683-GPC
              DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY
